Citation Nr: 1409512	
Decision Date: 03/06/14    Archive Date: 03/18/14

DOCKET NO.  11-16 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for a right leg disability, to include as secondary to a right foot disability.

2.  Entitlement to service connection for a low back disability, to include as secondary to right leg and right foot disabilities.

3.  Entitlement to service connection for a bilateral hip disability, to include as secondary to right leg and right foot disabilities.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Y. Curtis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1958 to February 1962.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2010 rating decision of a Department of  Veterans Affairs (VA) Regional Office (RO).

The issue of service connection for a bilateral hip disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service treatment records do not reveal any complaints of, diagnosis of, or treatment for, a right leg or low back disability.

2.  The Veteran is currently service-connected for a right fifth toe fracture with thickened cortex and slight deformity of the metatarsal base.

3. 2.  The Veteran's right leg disability is not related to military service; the Veteran's service-connected disability is not the direct and proximate cause of his right leg disability, nor does his service-connected disability aggravate his right leg disability.

4.  The Veteran's service-connected disability is not the direct and proximate cause of his degenerative joint disease of the lumbar spine, nor does his service-connected disability aggravate the Veteran's lumbar spine.



CONCLUSIONS OF LAW

1.  The criteria for service connection for a right leg disability to include as secondary to a right leg disability, have not been met.  38 U.S.C.A. §§ 1110, 5103A (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.309, 3.310 (2013).

2.  The criteria for service connection for a lumbar spine disability, to include as secondary to right leg and right foot disabilities, have not been met.  38 U.S.C.A. §§ 1110, 5103A (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  
	
A November 2009 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a) (West 2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b)(1) (2013).  This letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran was informed of the need to show the impact of disabilities on daily life and occupational functioning.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd in part sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claim was subsequently readjudicated, most recently in an October 2012 supplemental statement of the case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Circ. 2006).
	
In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

The Veteran's service treatment records, VA treatment records, and private treatment records have been obtained.  38 U.S.C.A. § 5103A (West 2002), 38 C.F.R. § 3.159 (2013).  The Social Security Administration reported that the Veteran's records considered in his disability determination were destroyed.  38 C.F.R. § 3.159(c)(2) (2013).  A VA examination was provided in August 2010.  The VA examiner conducted a thorough physical examination and described the current severity of the Veteran's right leg and low back disabilities in sufficient detail so that the Board's decision is an informed one.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Principles of Service Connection

A Veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto.  Only such conditions as are recorded in examination reports are to be considered as noted. 38 U.S.C.A. §§ 1111; 38 C.F.R. § 3.304(b).  However, the presumption of soundness does not apply to cases involving congenital or developmental defects, as a defect is defined as a condition that is not capable of deterioration.

If a preexisting disorder is noted upon entry into service, the Veteran cannot bring a claim for service connection for that disorder, but he may bring a claim for service-connected aggravation of that disorder.  A preexisting injury or disease will be considered to have been aggravated during service when there is an increase in disability during service. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a). 

Service connection may also be granted for disability which is proximately due to or aggravated by a service-connected disease or injury. 38 C.F.R. § 3.310.  To establish secondary service connection, the law states that there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between a service-connected disability and the current disability. See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Facts 

Service treatment records, including entrance and separation examinations, do not reveal any complaints of, diagnosis of, or treatment for, a right leg or low back disability.  The Veteran does not contend, nor does the evidence show, that the claimed right leg and low back disability manifested in service or during the first year following service.  Rather, the Veteran asserts that his right leg disability, specifically the fact that his right leg is shorter than his left leg, pre-existed service and was aggravated by service.  Alternatively, the Veteran contends that his right leg disability was caused by his service connected right toe disability.  The Veteran also contends that his right leg disability coupled with his right toe fracture have altered his gait, which in turn affected his lower back.

In support of his claim, the Veteran submitted statements from Dr. Mehajabein Khan, a rheumatologist and Sandra Badgerow, a registered nurse.  In a statement dated April 2008, Dr. Mahejabein stated that it is possible that the Veteran has developed osteoarthritis of the knees secondary to his leg length discrepancy with altered stress mechanics and morbid obesity.  Dr. Khan described the Veteran's one and a half inch leg length discrepancy as significant and reported that the Veteran also has issues with his ankles as well as his lower back.  In a September 2009 statement, nurse Badgerow, who is also the Veteran's girlfriend, reported that the Veteran's gait is more like a waddle.  She also reported that, although the Veteran uses a right shoe lift, it aggravates the pain in his ankles, knees, and hips.

On VA examination in August 2010, the Veteran reported that his gait has changed significantly over the years due to his right toe fracture, but denied any additional surgery or treatment for this condition besides the use of a toe separator.  He also reported that his boots were not straight in the military and that because of the right toe fracture he suffered a shortening of the right lower extremity.  The Veteran reported using an orthotic for leg length discrepancy, but denied using a cane, crutch, or any other assistive device.  The Veteran reported experiencing constant pain in his back that is aggravated after arising from a prolonged period of sitting.  The Veteran denied experiencing bowel or bladder dysfunction.

The VA examiner noted a one inch leg discrepancy and described the leg length discrepancy as mild.  She stated that a difference of an inch or an inch and a half in one extremity is often found in individuals.   The VA examiner further explained that the length discrepancy does not alter the Veteran's gait pattern.  The discrepancy in leg length was found from the hip to the ankle, and the examiner concluded it was not related to the Veteran's service connected right toe disability.  The examiner also opined that the Veteran's degenerative disc disease was not related to his military service or a military injury and was the natural progression of a separate unrelated condition.  She explained that the natural progression of his low back disability is affected by his aging, muscle imbalances, postural abnormalities, and possible traumas after military service.  The examiner did not find any significant disability associated with the right toe and noted that the Veteran's right foot appears more normal than the left foot, which has hammertoes.  

Additionally, considerable private and VA treatment records from November 2001 to November 2003 reference normal gait and posture with no evidence of unusual shoe pattern wear.   The Veteran underwent treatment for a loose body in the right knee arthroscopically in 2003 and underwent a total knee replacement of the left knee in 2007.  The Veteran also reported being in a motor vehicle accident approximately thirty years ago.

Analysis

Right Leg Disability

Although private and VA medical records confirm that the Veteran's right leg is currently between one and one and a half inches shorter than his left leg, the Veteran's lower extremities were noted as normal at entrance and separation.  The first medical reference of record to a leg length discrepancy is in April of 2008, over forty years after service.  Although the Veteran maintains that his right leg disability pre-existed service and was aggravated by service, there is no competent evidence to support this conclusion.  Both Dr. Khan and nurse Badgerow reported on the Veteran's current gait issues, but neither offered an opinion as to whether the Veteran's current leg discrepancy pre-existed and was aggravated by service.  Instead, despite regular and ongoing treatment for his bilateral knee pain since 2001, no medical provider noted a leg length discrepancy until 2008.  

During the VA examination, the Veteran suggested an alternative theory that the leg length discrepancy was caused by his service-connected right toe disability.  This theory is also not supported by competent evidence.  Notably, neither Dr. Khan nor nurse Badgerow commented on what caused the Veteran's leg length discrepancy, however, the August 2010 examiner noted that the leg length discrepancy is found from the hip to the ankle and is not related to his military service or a military service injury.  Additionally, the Veteran's own statements that his leg length discrepancy pre-existed service contradicts his assertions that his in-service right toe injury subsequently caused his leg length discrepancy.  The examiner's notes also do not reveal an increase in the severity of the leg length disparity. 

To the extent the Veteran asserts that his right leg disability is related to service, he is not competent to provide such an opinion.  As a layperson, lacking in medical training and expertise, the Veteran cannot provide a competent opinion on a matter as complex as the etiology of his right leg disability on an aggravation or secondary basis.  The negative evidence in this case outweighs the positive.  
The preponderance of the evidence is against the claim for service connection for a right leg disability; there is no doubt to be resolved; and service connection is not warranted.

Low Back Disability

With respect to the Veteran's lower back disability, VA and private treatment records confirm a current diagnosis of degenerative joint and disc disease of the lumbar spine.  Thus, the issue is whether the Veteran's current low back disability is related to his service-connected right foot disability.  

The Veteran contends that the statements by Dr. Khan and nurse Badgerow reinforce his statements regarding the change in his gait over time. Although Dr. Khan refers to the possibility that the Veteran's osteoarthritis is secondary to his length-discrepancy and altered stress mechanics, she does not formulate a medical opinion regarding the relationship between the Veteran's leg-length discrepancy or altered stress mechanics and his low back disability.  Similarly, nurse Badgerow commented on the changes in the Veteran's gait over the years, but failed to offer an opinion on the relationship between the gait changes she observed and the Veteran's degenerative disc disease.  

The only competent opinion of record is that of the August 2010 examiner who opined that the Veteran's degenerative disc disease is not related to military service or a service-connected injury and is instead the result of the natural progression of a separate unrelated condition.  The examiner further explained that the natural progression of this condition is affected by his aging, muscle imbalances, postural abnormalities, and possible traumas after service.

To the extent the Veteran asserts that his low back disability is related to service, he is not competent to provide such an opinion.  As a layperson, lacking in medical training and expertise, the Veteran cannot provide a competent opinion on a matter as complex as the etiology of his low back disability.  The negative evidence in this case outweighs the positive.  
The preponderance of the evidence is against the claim for service connection for a low back disability; there is no doubt to be resolved; and service connection is not warranted.


ORDER

Entitlement to service connection for a right leg disability, to include as secondary to a right foot disability, is denied.

Entitlement to service connection for a low back disability, to include as secondary to right leg and right foot disabilities, is denied.


REMAND

The Veteran contends that his bilateral hip disability is related to his service-connected right fifth toe fracture.  Specifically, the Veteran asserts that his right fifth toe fracture has altered his gait which in turn has affected his bilateral hips.  The Veteran also notes his pain has worsened over the years and it is becoming increasingly difficult to walk.  Although the VA examiner opined that the Veteran's bilateral hip disability was not related to a military injury, there is no opinion of record as to whether his right fifth toe fracture aggravated his bilateral hip disability.

VA has a duty to assist the Veteran in the development of the claim by seeking a medical opinion because the evidence of record is insufficient.  See 38 U.S.C.A. § 5103A(d); McClendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA joint examination by an appropriate medical professional.  The entire claim file (i.e., the paper claim file and any medical records contained in Virtual VA, CAPRI, AMIE, and VBMS) must be reviewed by the examiner.  If the examiner does not have access to Virtual VA or VBMS, any relevant treatment records contained in those files that are not available on CAPRI or AMIE must be printed and associated with the paper claim file so they can be available to the examiner for review.

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's bilateral hip osteoarthritis is caused by or aggravated by his service connected right toe disability.

The term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.

2. Review the claim file to ensure that all of the foregoing development has been completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefit remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative an appropriate period of time to respond. The case is to then be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


